Fourth Court of Appeals
                                          San Antonio, Texas

                                    MEMORANDUM OPINION
                                             No. 04-20-00514-CV

       IN RE CNOOC ENERGY U.S.A. LLC, Jamestown Resources, LLC, Larchmont
                     Resources, LLC, and Pelican Energy, LLC

                                       Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Patricia O. Alvarez, Justice
                  Beth Watkins, Justice
                  Liza A. Rodriguez, Justice

Delivered and Filed: November 25, 2020

DISMISSED

           On October 20, 2020, Relators filed a petition for writ of mandamus. Later, this court

requested a response. On November 12, 2020, Relators filed an unopposed motion to dismiss this

petition without prejudice. Relators’ unopposed motion is granted; this petition is dismissed

without prejudice to Relators refiling their petition in this court.

                                                          PER CURIAM




1
 This proceeding arises out of Cause No. 2016CI22093, styled In the Interest of Chesapeake Eagle Ford Royalty
Litigation, and its associated cases, pending in the 224th Judicial District Court, Bexar County, Texas, the Honorable
Cathleen M. Stryker presiding.